DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are pending in the current application.
Claim 6 is withdrawn from consideration in the current application.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on August 14, 2022 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (WO 2019/084754 A1).
Regarding Claim 1, Fan teaches an adhesive photopolymerizable composition comprising a) at least one of a monomer and/or an oligomer bearing at least one functional group; b) at least one polythiol bearing at least one secondary thiol group (i.e. a compound having a thiol group); and c) at least one photoinitiator (i.e. a radical initiator) (Fan, Pgs 1-3).  Fan teaches a) the at least one monomer and/or oligomer bearing at least one functional group includes polydiene polyol oligomers such as functionalized polybutadiene polyols (Fan, Pgs 4-5).  It would have been obvious to one of ordinary skill in the art to have selected the functionalized polybutadiene polyols from the finite number of monomers and oligomers bearing at least one functional group disclosed by Fan with a predictable and reasonable expectation of success (see MPEP 2143).
Regarding Claim 2, Fan teaches a) the at least one monomer and/or oligomer bearing at least one functional group is included in an amount of 10-80 wt%; b) the at least one polythiol bearing at least one secondary thiol group (the compound having a thiol group) is included in an amount of 2-50 wt%; and c) the at least one photoinitiator (the radical initiator) is included in an amount of 0.1-10 wt% (Fan, Pgs 2-3).  When taking a 120 parts by weight basis of the total adhesive photopolymerizable composition, normalizing the “wt%” ranges to “parts by weight” ranges yields:
10-80 wt% = 12-96 parts by weight of a) the at least one of a monomer and/or an oligomer bearing at least one functional group, that completely encompasses the claimed range of 90-95 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I);
2-50 wt% = 2.4-60 parts by weight of b) the at least one polythiol bearing at least one secondary thiol group (the compound having a thiol group), that completely encompasses the claimed range of 5-10 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I);
0.1-10 wt% = 0.12-12 parts by weight of c) the at least one photoinitiator (the radical initiator), that overlaps the claimed range of 0.1-5 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 4, Fan teaches b) the at least one polythiol bearing at least one secondary thiol group (the compound having a thiol group) includes aliphatic thiol compounds such as pentaerythritol tetrakis (3-mercaptobutyrate) (Fan, Pgs 3-4).
Regarding Claim 5, Fan teaches c) the at least one photoinitiator (the radical initiator) is a photoinitiator (Fan, Pgs 1-3, 5).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fan (WO 2019/084754 A1) as applied to claim 1 above, and further in view of Furui et al. (JP 2004250647 A, herein English machine translation utilized for all citations).
Regarding Claim 3, Fan teaches the adhesive photopolymerizable composition comprising a) at least one of a monomer and/or an oligomer bearing at least one functional group as discussed above for claim 1 (Fan, Pgs 1-3).  Fan teaches a) the at least one monomer and/or oligomer bearing at least one functional group includes polydiene polyol oligomers such as functionalized polybutadiene polyols (Fan, Pgs 4-5).
Fan remains silent regarding a specific polybutadiene polyol as recited by claim 3.
Furui, however, teaches an adhesive composition comprising specific hydroxyl-containing butadiene polymers (i.e. polybutadiene polyols), where the hydroxyl-containing butadiene polymers are formed from groups of cis-1,4-polybutadienes, trans-1,4-polybutadienes, or 1,2-polybutadienes to achieve improved adhesiveness and waterproof properties at natural temperature environments (Furui, Pgs 3, 6-8).
Since Fan and Furui both disclose adhesive compositions comprising polybutadiene polyols, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Fan’s polybutadiene polyols from Furui’s specific polybutadiene polyols to yield an adhesive composition that exhibits improved adhesiveness and waterproof properties at natural temperature environments as taught by Furui (Furui, Pgs 7-8).

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Homma et al. (US 2018/0154693 A1) that teaches an adhesive composition comprising (A) a polythiol compound, (B) a polyisocyanate compound that can be formed from a polybutadiene polyol, and (C) a radical generator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782